United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   February 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40424
                             c/w 05-40448
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RAUL ALFREDO GONZALEZ

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:00-CR-553-2
                      --------------------

Before KING, DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     Raul Alfredo Gonzalez appeals the 18-month sentence imposed

upon revocation of the supervised release term imposed when he

was sentenced on his escape conviction.       He argues that the

18-month sentence exceeds the statutory maximum under United

States v. Booker, 125 S. Ct. 738 (2005), Blakely v. Washington,

124 S. Ct. 2531 (2004), and Apprendi v. New Jersey, 530 U.S. 466

(2000).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40424
                           c/w 05-40448
                                -2-

     Booker left intact the statutory provisions governing

supervised release.   United States v. Hinson, 429 F.3d 114, 117-

18 (5th Cir. 2005).   The principles of Apprendi and Blakely, as

developed in Booker, do not apply to revocations of supervised

release.   See id. at 118-19.   Gonzalez’s 18-month sentence was

neither unreasonable nor plainly unreasonable, as it did not

exceed the statutory maximum term of imprisonment of two years.

See id. at 120; 18 U.S.C. § 3583(e)(3).

     AFFIRMED.